    Case 2:20-cv-04099-JFW-AS Document 22 Filed 02/12/21 Page 1 of 1 Page ID #:102



1

2

3

4

5

6
                                                                                   closed
7

8

9

10
                                   UNITED STATES DISTRICT COURT
11

12                                CENTRAL DISTRICT OF CALIFORNIA
13 ANA F. REYES,                                       Case No: 2:20-cv-4099-JFW (ASx)
14                   Plaintiff,                        ORDER GRANTING DISMISSAL
15 vs.
                                                       WITH PREJUDICE

16 PRINCESS CRUISE LINES, LTD.,
                                                       District Judge:   John F. Walter
17                   Defendant.                        Magistrate Judge: Alka Sagar
18

19

20             Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED that:

21             1.      All claims in the above-entitled action are dismissed in their entirety

22 with prejudice; and

23             2.      Each party to bear its own fees and costs;

24             IT IS SO ORDERED.

25

26 Dated: February 12, 2021                      ___________________________________
                                                 Honorable John F. Walter
27                                               United States District Judge
28

       Order Granting Dismissal with Prejudice         -1-          Case No: 2:20-cv-4099-JFW (ASx)
